Abatement Order filed October 18, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00731-CV
                                    ____________

                SURVEYING AND MAPPING, LLC, Appellant

                                          V.

               LE BLANC FARMS JOINT VENTURE, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237403

                             ABATEMENT ORDER

      The reporter’s record in this case was due August 20, 2018. See Tex. R. App.
P. 35.1. On August 27, 2018, we ordered Elizabeth Wittu to file the record within
15 days. We received no response. On September 27, 2018, we again ordered
Elizabeth Wittu to file the record within 15 days. We stated that if the record was
not filed, the court would order the trial court to conduct a hearing to determine the
reason for failure to file the record. The record has not been filed.
      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 240th District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court by November 19, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
before the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.

                                    PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown